Case 9:16-cv-81871-KAM Document 650-1 Entered on FLSD Docket 06/22/2020 Page 1 of 5




                     EXHIBIT A
Case 9:16-cv-81871-KAM Document 650-1 Entered on FLSD Docket 06/22/2020 Page 2 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   LAN LI, et al.,                     )
                                       )                 Civil Action No. 16-81871-Civ-Marra
   Plaintiffs,                         )                 LEAD CASE
                                       )
   v.                                  )
                                       )
   WALSH, et al.,                      )
                                       )
   Defendants.                         )
                                       )
                                       )
   LAN LI, et al.,                     )
                                       )                 Civil Action No. 19-80332
   Plaintiffs,                         )
                                       )
   v.                                  )
                                       )
   PNC BANK, N.A., and                 )
   RUBEN RAMIREZ,                      )
                                       )
   Defendants.                         )
   ____________________________________)


                     NOTICE OF DEPOSITION OF JOSEPH J. WALSH, SR.

          PLEASE TAKE NOTICE, that pursuant to Rules 30 and 26 of the Federal Rules of Civil

   Procedure and Local Rule 26.1(h), Plaintiffs, Li Lan, et al. (“Represented Plaintiffs”), will take

   the deposition of Joseph J. Walsh, Sr., on June 11, 2020, beginning promptly at 9:00am, at the

   offices of Matthew Fornaro, P.A., 11555 Heron Bay Blvd., Suite 200, Coral Springs, Florida,

   33076. The deposition shall be taken before a certified court reporter authorized to administer

   oaths and will be recorded stenographically.

          The deposition will be taken for the purposes of discovery, for use at trial or any hearing

   in this matter, and for any other purpose permitted under the Federal Rules of Civil Procedure.




                                                    1
Case 9:16-cv-81871-KAM Document 650-1 Entered on FLSD Docket 06/22/2020 Page 3 of 5




   You are invited to attend and cross-examine. The oral examination shall continue from day to

   day until completed.



                                                      Respectfully submitted,
                                                      LI LAN, et al.
                                                     By: /s/Katherine Burghardt Kramer
                                              Katherine Burghardt Kramer, Esq. (Pro Hac Vice)
                                                     RongPing Wu, Esq. (pro hac vice)
                                                     Joshua Levin-Epstein, Esq. (pro hac vice)
                                                     Jason Mizrahi, Esq. (pro hac vice)
                                                     DAI & ASSOCIATES, P.C.
                                                     1500 Broadway; 22nd Floor
                                                     New York, NY 10036
                                                     Tel. No.: (212) 730-8880
                                                     Email: kkramer@daiassociates.com
                                                     Attorneys for 41 Represented Plaintiffs


                                                      Matthew Fornaro, Esq.
                                                      MATTHEW FORNARO, P.A.
                                                      11555 Heron Bay Blvd; Ste. 200
                                                      Coral Springs, FL 33076
                                                      Tel: (954) 324-3651
                                                      Co-counsel for 41 Represented Plaintiffs




                                                 2
Case 9:16-cv-81871-KAM Document 650-1 Entered on FLSD Docket 06/22/2020 Page 4 of 5




                                    CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 20, 2020, the foregoing document is being served this
      day on all counsel of record or pro se parties by first class mail and/or email.

                                                       By: /s/ Katherine Burghardt Kramer
                                                       Katherine Burghardt Kramer, Esq.

                                          SERVICE LIST
                               Lan Li, et al., v. Joseph Walsh, et al.
                                  Case No. 9:16-cv-81871-KAM
    Matthew Fornaro                                   Larry A. Zink, Esq.
    Matthew Fornaro, P.A.                             Zink, Zink & Zink Co., L.P.A.
    11555 Heron Bay Blvd; Ste. 200                    Florida Office:
    Coral Springs, FL 33076                           1198 Hillsboro Mile – Suite 244
    Tel: (954) 324-3651                               Hillsboro Beach, FL 33062
    Email: mfornaro@fornarolegal.com                  Ohio Office:
                                                      3711 Whipple Avenue, N.W.
                                                      Canton, OH 44718-2933
                                                      Email: zinklaw3711@yahoo.com
                                                      Attorney for KK-PB Financial, LLC

    Gregory R. Elder, Esq.                            Adam T. Rabin, Esq.
    Law Offices of Gregory R. Elder, LLC              Robert C. Glass, Esq.
    108 SE 8th Avenue, Suite 114                      McCabe Rabin, P.A.
    Fort Lauderdale, FL 33301                         1601 Forum Place, Suite 201
    Email: gelderlaw@gmail.com                        West Palm Beach, FL 33401
    Attorney for Leslie Robert Evans and Leslie       Email: arabin@mccaberabin.com
    Robert Evans & Associates, P.A.                   rglass@mccaberabin.com
                                                      e-filing@mccaberabin.com
                                                      Attorney for Gerry Matthews

    Christopher W. Kammerer, Esq.                     Philip Joseph Landau, Esq.
    Kammerer Mariani PLLC                             Shraiberg, Landau & Page, P.A.
    1601 Form Place, Suite 500                        2385 NW Executive Center Drive, Suite 300
    West Palm Beach, FL 33401                         Boca Raton, Florida 33431
    Email: ckammerer@kammerermariani.com              Email: plandau@slp.law
    Attorneys for Robert Matthews, Maria
    Matthews, Bonaventure 22, LLC, Mirabia
    LLC, Alibi, LLC, Palm House, LLC, 160 Royal
    Palm, LLC, and Palm House PB, LLC




                                                  3
Case 9:16-cv-81871-KAM Document 650-1 Entered on FLSD Docket 06/22/2020 Page 5 of 5




    Alaina R. Fotiu-Wokjtowicz, Esq.               Baoping (“Effie”) Liu,
    Brodksy Fotiu-Wojtowicz, PLLC                  Room 1201, Building C
    200 SE 1st Street, Suite 400                   Dachong Business Center, Nanshan District
    Miami, Florida 33131                           Shenzhen, 51800 P.R. China
    Email: alaina@bfwlegal.com                     Effie.Liu@huameiim.com
    docketing@bfwlegal.com
    Attorney for Herischi & Associates LLC
    Mandel & Mandel LLP                            Ballard Spahr LLP
    Alfred I. DuPont Building                      1735 Market Street, 51st Floor
    169 East Flagler Street, Suite 1200            Philadelphia, PA 19103
    Miami, Florida 33131                           Tel: (215) 864-8838
    Tel: (305) 374-7771                            Fax: (215) 864-8999
    Fax: (305) 374-7776                            Email: karetnicka@ballardspahr.com
    Email: nsm@mandel.law                          hardyp@ballardspahr.com

                                                   Aliza Karetnick, Esq.
                                                   Nicholas Kato, Esq.
                                                   Peter Hardy, Esq. (admitted pro hac vice)
    Counsel for Defendants PNC Bank, N.A.          Mary Treanor, Esq. (admitted pro hac vice)
    and Ruben Ramirez, an individual               Juliana Carter, Esq. (admitted pro hac vice)

                                                   Counsel for Defendants PNC Bank, N.A.
                                                   and Ruben Ramirez, an individual
    Joseph Walsh, Sr.                              Joseph Walsh, Jr.
    9200 Belvedere Road, Suite 202                 9200 Belvedere Road, Suite 202
    Royal Palm Beach, Florida 33411                Royal Palm Beach, Florida 33411
    Email: joedirect@gmail.com                     Email: jwalshjr@gmail.com

    Copy sent via USPS Certified Mail Return       Copy sent via USPS Certified Mail Return
    Receipt                                        Receipt




                                               4
